DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to applicant’s request of Continued Examination (RCE) filed on 07/23/2021 on amendments/arguments filed on 06/28/2021. Claims 1, 2, 12, 15 and 18 have been amended. Currently, claims 1-20 are pending for consideration.

Response to Arguments
	Applicant's arguments/remarks filed 06/09/2010 have been fully considered but they are not persuasive. 
	Regarding amended claims 1, 15 and 18, applicant argues that the cited references Kostakis and Marr do not disclose the new feature “wherein a busbar extension couples the plurality of second power supplies to the first power supply, wherein the busbar extension is an additional busbar to a busbar on the first supply”. The Examiner would like to first point out that while both amended claims 15 and 18 recite the limitation above, amended claim 1 is missing the phrase “to a busbar”. 
Upon further consideration of the limitation above in view of figure 11 and par [0048] of the specification of instant application, it appears that the amended claims are try to clarify that the claimed element “busbar extension” corresponds to the bottom portion of the element 555-1, and the claimed element “a busbar” corresponds to the top portion of the element 555-1, and such arrangement permits a non-cabling connection between the first and second power supply”. 

	If applicant wishes the Examiner to interpret the claimed elements “busbar extension” and “a busbar” as described in figure 11 of the instant application, applicant is recommended to amend the claims to further define “busbar extension” and “a busbar” and how they would permit an non-cabling connection.
	Regarding the dependent claims, see response above.

Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-8, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kostakis et al. (U.S. PGPub 2018/0213091 A1) in view of Marr et al. (U.S. Patent 9,320,166 B1).	
claim 1, Kostakis discloses a power supply system comprising: a first power supply; and a plurality of second power supplies configured to be installed in a rack shelf, wherein each of the plurality of second power supplies is configured to receive a first power signal from the first power supply and provide a second power signal to a respective remote radio head from a plurality of remote radio heads, and wherein at least first inputs to each of the plurality of second power supplies are ganged together (read as power transmission system comprising: a remote radio head (RRH); a power supply; DC-DC converters plugged in a rack mount unit; DC-DC converters configured to receive a DC input voltage from a power supply; and DC-DC converters configured to generate an output voltage to power at least one remote radio head, wherein inputs to each of a plurality of DC-DC converters are ganged together, see paragraph [0103], claim 1 and figure 5A).
However, Kostakis discloses the claimed invention above but does not specifically disclose the plurality of second power supplies configured to be installed in the rack shelf next to the first power supply installed in the rack shelf, wherein a busbar extension couples the plurality of second power supplies to the first power supply, wherein the busbar extension is an additional busbar to a busbar on the first supply.
Nonetheless, in related art, Marr discloses a rack/shelf power-pooling system comprising plurality of DC/DC power converters 122 configured to be installed in rack 102 next to the power supply unit 128 installed in the rack 102; wherein the power lines 134 couples the plurality of DC/DC power converters 122 to the power supply 128, wherein the power lines 134 are additional power lines to a power wiring portion on the power supply 128, wherein the power wiring portion is between the power supply 128 and power bus 132, figure 1, col. 7 with lines 5-48.

Consider claim 6, as applied to claim 1 above, Kostakis, as modified by Marr, discloses wherein the at least first inputs to each of the plurality of second power supplies are ganged together by a removable bar, and wherein removal of the bar results in each of the second power supplies being independently electrically coupled to the first power supply (see paragraph [0103]    in Dl:    the    DC-DC converter    (210)    plugged    in a    rack    mount unit, wherein a connection of the pluggable unit makes the removal of the DC-DC converter (210) from the rack device very easy).
Consider claim 7, as applied to claim 1 above, Kostakis, as modified by Marr, discloses wherein each second power supply comprises a surge protection device or overvoltage protection device (see paragraph [0056] in Dl: preventing surge current from passing through inputs (256) of converter modules (250)).
Consider claim 8, as applied to claim 7 above, Kostakis, as modified by Marr, discloses wherein each surge protection device or overvoltage protection device is configured to protect a component within the respective second power supply from an overvoltage on an output from the second power supply (see paragraph [0056] in Dl: preventing surge current from passing through inputs (256) of converter modules (250))
Consider claim 12, as applied to claim 1 above, Kostakis, as modified by Marr, discloses wherein each of the plurality of second power supplies is configured to adjust a voltage level of the second power signal such that a voltage at a radio end of a cabling connection between the 
Consider claim 13, as applied to claim 1 above, Kostakis, as modified by Marr, discloses an input breaker electrically coupled between the first power supply and the plurality of second power supplies (see paragraph [0056] in Dl: preventing surge current from passing through inputs (256) of converter modules (250)).
Consider claim 15, Kostakis discloses a telecommunications system comprising: a plurality of remote radio heads; a first power supply; and a plurality of second power supplies configured to be installed in a rack shelf, wherein each of the plurality of second power supplies is configured to receive a first power signal from the first power supply and provide a second power signal to a respective remote radio head from the plurality of remote radio heads, and wherein at least first inputs to each of the plurality of second power supplies are ganged together (read as power transmission system comprising: a remote radio head (RRH); a power supply; DC-DC converters plugged in a rack mount unit; DC-DC converters configured to receive a DC input voltage from a power supply; and DC-DC converters configured to generate an output voltage to power at least one remote radio head, wherein inputs to each of a plurality of DC-DC converters are ganged together, see paragraph [0103], claim 1 and figure 5A).

Nonetheless, in related art, Marr discloses a rack/shelf power-pooling system comprising plurality of DC/DC power converters 122 configured to be installed in rack 102 next to the power supply unit 128 installed in the rack 102; wherein the power lines 134 couples the plurality of DC/DC power converters 122 to the power supply 128, wherein the power lines 134 are additional power lines to a power wiring portion on the power supply 128, wherein the power wiring portion is between the power supply 128 and power bus 132, figure 1, col. 7 with lines 5-48.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Marr into the teachings of Kostakis for the purpose of installing both of the power supply and DC-DC converters in the rack to create a compact system.
Consider claim 16, as applied to claim 15 above, Kostakis, as modified by Marr, discloses a plurality of output breakers, wherein each output breaker is electrically coupled between a respective second power supply of the plurality of second power supplies and the respective remote radio head (read as a mechanical switch electrically coupled between the DC-DC converter (210) and an RRH (122), par [0042]-[0043]).
Consider claim 17, as applied to claim 16 above, Kostakis, as modified by Marr, discloses wherein the output breakers are each controlled by a respective toggle or switch located 

Consider claim 18, Kostakis discloses a power supply system comprising: a first power supply; a plurality of second power supplies configured to be installed in a rack shelf, wherein each of the plurality of second power supplies is configured to receive a first power signal from the first power supply and provide a second power signal to a respective remote radio head from a plurality of remote radio heads (read as power transmission system comprising: a remote radio head (RRH); a power supply; DC-DC converters plugged in a rack mount unit; DC-DC converters configured to receive a DC input voltage from a power supply; and DC-DC converters configured to generate an output voltage to power at least one remote radio head, wherein inputs to each of a plurality of DC-DC converters are ganged together, see paragraph [0103], claim 1 and figure 5A); and a removable bar configured to gang together an input to each of the plurality of second power supplies (read as the DC-DC converter (210) plugged in a rack mount unit, wherein a connection of a pluggable unit makes the removal of the DC-DC converter (210) from a rack device very easy, see paragraph [0103]).
However, Kostakis discloses the claimed invention above but does not specifically disclose the plurality of second power supplies configured to be installed in the rack shelf next to the first power supply installed in the rack shelf, wherein a busbar extension couples the plurality of second power supplies to the first power supply, wherein the busbar extension is an additional busbar to a busbar on the first supply.
Nonetheless, in related art, Marr discloses a rack/shelf power-pooling system comprising plurality of DC/DC power converters 122 configured to be installed in rack 102 next to the 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Marr into the teachings of Kostakis for the purpose of installing both of the power supply and DC-DC converters in the rack to create a compact system.
Consider claim 19, as applied to claim 18 above, Kostakis, as modified by Marr, discloses wherein the inputs to each of the plurality of second power supplies are provided on a front surface of a panel on the rack shelf (see paragraph [0056] in Dl: when an input voltage (211) exceeds 80 Volts, a control circuit (248) turns on an MOSFET (253D) shorting the output of DC/DC converters (210))
Consider claim 20, as applied to claim 19 above, Kostakis, as modified by Marr, discloses wherein outputs from each second power supply are also provided on the front surface of the panel on the rack shelf (see paragraph [0104] in Dl: a mechanical  switch located on  a rack  device side).

Claims 2-5, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kostakis et al. (U.S. PGPub 2018/0213091 A1) in view of Marr et al. (U.S. Patent 9,320,166 B1), and in further view of Martinez Sanchez et al. (U.S. PGPub 20140204496 A1).	
claim 2, as applied to claim 1 above, Kostakis, as modified by Marr, discloses the claimed invention above and wherein the one or more second power supplies comprises a plurality of second power supplies but does not specifically disclose the power supply system further comprising a module having a housing that comprises the second power supplies, wherein the module is configured to be installed in a rack.
Nonetheless, in related art, Martinez Sanchez discloses a similar power supply system comprising at least on surge protector housing mounted in the equipment rack (see claim 11).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martinez Sanchez into the teachings of Kostakis, which modified by Marr, for the purpose of securely housing the power supply system element for protection.
Consider claim 3, as applied to claim 2 above, Kostakis, as modified by Marr and Martinez Sanchez, discloses wherein the module further comprises a plurality of output breakers, with ones of the plurality of output breakers electrically coupled between each second power supply and the respective remote radio head (read as a mechanical switch electrically coupled between the DC-DC converter (210) and an RRH (122), par [0042]-[0043]).
Consider claim 4, as applied to claim 3 above, Kostakis, as modified by Marr and Martinez Sanchez, discloses wherein the output breakers are each controlled by a respective toggle or switch located on a front panel of the rack shelf (see paragraph [0104] in Dl: a mechanical  switch located on  a rack  device side)
Consider claim 5, as applied to claim 3 above, Kostakis, as modified by Marr and Martinez Sanchez, discloses wherein the output breakers are controlled by a controller configured to receive input via an input located on a front panel of the rack shelf (see paragraph 
Consider claims 9 and 10, as applied to claim 1 above, Kostakis, as modified by Marr, discloses the claimed invention above but does not specifically disclose wherein the first power signal is the same as the second power signal as in claim 9, or wherein the at least first inputs are provided on a front surface of a panel on the rack shelf as in claim 10.
Nonetheless, in related art, Martinez Sanchez discloses a similar power supply system comprising an enclosure comprising a plurality of surge protectors (24) mounted in the front section (22), par [0068].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martinez Sanchez into the teachings of Kostakis, which modified by Marr, for the purpose of securely housing the power supply system element for protection.
Consider claim 14, as applied to claim 1 above, Kostakis, as modified by Marr, discloses the claimed invention above but does not specifically disclose wherein the first power supply is installed at a first location in a rack, wherein the rack shelf is installed at a second location in the rack below the first location, and wherein the plurality of second power supplies are electrically coupled to the first power supply via a busbar or busbar extension.
Nonetheless, in related art, Martinez Sanchez discloses a similar power supply system comprising an enclosure comprising a plurality of surge protectors (24) stacked in the    front section (22), and an input power line coupled to the power terminal block to couple at least a portion of input power to the at least one surge protector, see claim 31, figure 5A).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kostakis et al. (U.S. PGPub 2018/0213091 A1) in view of Marr et al. (U.S. Patent 9,320,166 B1), and in further view Chamberlain et al. (U.S. PGPub 20160342168 A1).
Consider claim 11, as applied to claim 1 above, Kostakis, as modified by Marr, discloses the claimed invention above but does not specifically disclose wherein outputs from each second power supply are provided on a front surface of a panel on the rack shelf.
Nonetheless, in related art, Chamberlain disclose adjusting a voltage level of the DC power signal that is output from the power supply so that the DC power signal at a radio end of the power cable that is remote from the power supply has a substantially constant voltage notwithstanding variation in a current level of the DC power signal that is output from the power supply, see claim 1.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martinez Sanchez into the teachings of Kostakis, which modified by Marr, for the purpose of easily transfer the power.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 
/Junpeng Chen/
Primary Examiner, Art Unit 2645